Citation Nr: 1019669	
Decision Date: 05/27/10    Archive Date: 06/09/10

DOCKET NO.  07-31 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for major 
depressive disorder.  

2.  Entitlement to a rating in excess of 10 percent for 
numbness left and upper labial area, claimed as left side of 
face injury.

3.  Entitlement to a rating in excess of 10 percent for right 
distal fracture, mild juxta articular osteopenia, and 
degenerative joint disease of the right wrist.


ATTORNEY FOR THE BOARD

Megan L. Engebretson, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1982 to July 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 rating decision for major 
depressive disorder and a March 2008 rating decision for 
numbness of the left paranasal and upper labial area and 
right distal fracture, mild juxta articular osteopenia, and 
degenerative joint disease of the right wrist by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran appeared to have requested a hearing in 
correspondence received in September 2009.  The Veteran 
clarified this request in April 2010, and requested a travel 
board hearing.  As the Veteran has requested a hearing, the 
Board finds this claim must be remanded.

Accordingly, the case is REMANDED to the AMC for the 
following action:

Schedule the Veteran for a video 
conference hearing with a Veterans Law 
Judge, in accordance with applicable 
procedures.  Notice should be sent to the 
appellant and to his representative, as 
required.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


